Title: [Diary entry: 22 August 1788]
From: Washington, George
To: 

Friday 22d. Thermometer at 78 in the Morning 82 at Noon and 80 at Night. Quite clear, calm and warm all day.  Rid to the Ferry, Frenchs, Dogue run, & Muddy hole plantations. At the first, and two last the Work was precisely the same as yesterday. At Frenchs—the getting in, stacking and securing the last of the grain would be compleated abt. Noon. About which time or a little after the Hoes would nearly have got over the Corn and would begin to weed & draw dirt to the Potatoes. Mr. Richard B. Lee and his brother Theodk. Lee came here to dinner and stayed all Night.